DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15, 21-24, and 26 are pending in the Amendment filed 06/01/2022.
The prior art rejections of record are withdrawn in view of Applicant’s amendment to independent claims 1, 8, and 21, which incorporate the indicated allowable subject matter of “a weight sensor configured to measure a weight of the die vessel”.
Claims 1-15, 21-24, and 26 are allowed.
Allowable Subject Matter
Claims 1-15, 21-24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art rejections of record are withdrawn in view of Applicant’s amendment to independent claims 1, 8, and 21, incorporating the indicated allowable subject matter of “a weight sensor configured to measure a weight of the die vessel”.
The closest prior art of record, Rebstock (US 20180040494 A1) teaches using a load cell (i.e., weight sensor) to ascertain whether a wafer container contains a wafer [para. 0029]; and Bonora et al. (US 20140262979 A1) teaches reading a code on a container to readily identify and characterize the die container (e.g., tray) [para. 0005; 0086-87]. However, the references of record fail to teach or suggest, alone or in combination, a workstation or system comprising a disassembly station comprising a “weight sensor configured to determine a weight of the die vessel” and “wherein the disassembly station determines whether the die vessel comprises the first or second type of die vessel based on an output of the sensor.” as recited in amended independent claims 1, 8, and 21.
Claims 2-7 are considered allowable based on their dependence on claim 1.
Claims 9-15 are considered allowable based on their dependence on claim 8.
Claims 22-24 and 26 are considered allowable based on their dependence on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713